

January 2, 2008


Mr. Wan Yi (Charles) Qing
Room 16, Floor 25, Sunny New World Tower
No. 231 Xin Hua Road
Jianghan District
Wuhan, Hu Bei
PRC 430015
 
Dear Charles:


This letter confirms our understanding and agreement between:


Benda Pharmaceutical, Inc., a company incorporated in Cayman Islands with its
office at Room 16, Floor 25, Sunny New World Tower, No. 231 Xin Hua Road,
Jianghan District, Wuhan, Hu Bei, PRC, Post Code:430015 (hereinafter referred to
as the ‘Company’), and


EastGate Financial, Inc. a Delaware corporation with offices at Two Rector
Street, 15th Floor, New York, New York 10006-1819, USA, (hereinafter referred to
as “EastGate”)


Concerning consulting and advisory services to be provided by EastGate
Financial, Inc. to the Company with respect to establishing their office in New
York, advising them in applying to American Stock Exchange (“AMEX”), as well as
help them identifying and advising them in choosing their AMEX specialist firm,
(hereinafter referred to as the “Advisory Services”).


We hereby confirm our agreement that:



 
1.
The Company has engaged EastGate and EastGate has agreed to provide the Advisory
Services on the terms and conditions set forth in this agreement.




 
2.
EastGate shall provide Advisory Services to the Company regarding such matters
as EastGate and the Company shall agree.




 
3.
Specifically, EastGate will, at the request of the Company or with the agreement
of the Company:




 
1.
Assist in establishing an office in New York to enhance visibility.

 
2.
Help find a suitable office location and space for the Company’s industry and
image in New York.

 
3.
Assist in selecting an appropriate bank and with EastGate’s banking
relationships and credibility, EastGate helps the Company facilitate the
establishment of bank accounts in New York.

 
4.
Identify law firms that can help the Company incorporate their New York office.

 
5.
Advise in appropriate staff strategy.

 
6.
Help hiring qualified employees in New York.

 
7.
Mentor the Company’s New York executive(s) in managing their office and staff.

 
8.
Attend meetings with the Company’s senior executive(s) per the Company’s request
and per the mutual agreement between the Company and EastGate.

 
9.
Assist in filing the application with AMEX.

 
10.
Advise in getting through the application process in AMEX.

 


C O N F I D E N T I A L
page 1 of 4

--------------------------------------------------------------------------------





 
11.
Mentor in working with AMEX effectively.

 
12.
Advise in using AMEX’s suite of services optimally.

 
13.
Help identifying the most appropriate AMEX specialist firm.

 
14.
Assist in selecting the most appropriate AMEX specialist.

 
15.
Mentor in working effectively with the chosen AMEX specialist.

 
16.
Provide other services as subsequently agreed and appended in writing to this
agreement.




 
4.
EastGate shall be the exclusive provider to the Company of these Advisory
Services regarding for a period of one year from the date of this agreement. The
Company shall not engage nor contract with any other company, entity or
individual for such purposes during that time period.




 
5.
The Company warrants and represents that they do not have any contracts or
agreements in place with any other entity for the Advisory Services contemplated
herein.




 
6.
For the services rendered hereunder:




 
a)
As compensation for services to be rendered hereunder by Eastgate, the Company
agrees to issue to Eastgate, upon signing of this letter, a to be determined
number of stock purchase warrants (collectively, the “Retainer Stock Purchase
Warrants” and individually, a “Retainer Stock Purchase Warrant”) with a total
economic value equal to $240,000 (the “Non-Cash Retainer Fee”). Each Retainer
Stock Purchase Warrant shall be entitled to purchase one share of the Company’s
common stock, expire five years from the date of issuance, have an exercise
price equal to the closing share price on the date this letter is executed and
be exercisable at any time after issuance on a cashless basis. For purposes of
determining the specific number of Retainer Stock Purchase Warrants to be issued
in connection with the Non-Cash Retainer Fee, the value of a Retainer Stock
Purchase Warrant shall be determined using Bloomberg’s warrant valuation model
with an assumed volatility for the Company’s common stock equal to 30%. A print
out of the Bloomberg warrant valuation model output valuing a Retainer Stock
Purchase Warrant with the terms set forth in this Section 6(a) and using the
closing price of the Company’s common stock on the date of this letter and 30%
volatility has been attached for purposes of determining the number of Retainer
Stock Purchase Warrants to be issued.

 

 
b)
The Company shall reimburse EastGate for any reasonable out-of-pocket expenses
incurred by EastGate pursuant to the terms of this Agreement. Such expenses must
receive prior approval from Company and will be paid as the expenses are
incurred.




 
7.
Term. This letter agreement shall remain in effect for a one year period (the
“Engagement Period”), subject to an automatic renewal of an additional one year
term (the “Renewal Period”). Upon the commencement of the Renewal Period, the
Company agrees to issue to Eastgate, a to be determined an additional number of
stock purchase warrants with a total economic value equal to $240,000 at the
commencement of the Renewal Period with the terms set forth in Section 6(a)
herein. Each of the Company and Eastgate may elect not to renew this letter for
the Renewal Period or terminate this Letter thereafter upon sixty business days
written notice to the other party The Company's obligations with respect to all
fees and expenses due and payable to Eastgate pursuant to the terms set forth
herein shall survive any termination of Eastgate’s engagement hereunder.


C O N F I D E N T I A L
page 2 of 4

--------------------------------------------------------------------------------





 
8.
The Company will execute any and all agreements or documents necessary and
required on its behalf, to confirm and be contractually bound to pay to EastGate
the fees as set forth herein.




 
9.
EastGate agrees to keep confidential any confidential and proprietary
information provided to EastGate by the Company except in furtherance of the
services being rendered hereunder.




 
10.
In the event of a breach by the Company of its obligations hereunder, EastGate
shall be entitled, in addition to the amounts set forth above, any and all
expenses, including, without limitation, reasonable attorney’s fees, incurred by
EastGate in enforcing its rights hereunder.




 
11.
This Agreement shall extend to and be binding upon the parties hereto and their
respective heirs, legal representatives, successors and assigns.




 
12.
Any and all prior Agreements between The Company and EastGate whether written or
oral, relating to any and all matters covered by and contained or otherwise
dealt with in this Agreement are hereby cancelled and terminated.




 
13.
These obligations herein shall survive the termination of this agreement and
shall remain in full force and effect for a period of three years after its
termination in writing.




 
14.
This Agreement is entered into under and shall be governed by the laws of the
state of New York, excluding law respecting the choice or conflicts of law.




 
15.
Any controversy or claim arising out of or relating to this Agreement, or the
breach thereof, shall be resolved by arbitration in accordance of the rules of
the American Arbitration Association , and judgment upon the award rendered by
the arbitrator(s) shall be entered in any court having jurisdiction thereof. For
that purpose, the parties hereto consent to the jurisdiction and venue of an
appropriate court located in New York, State of New York. In the event that
arbitration results from or arises out of this Agreement or the performance
thereof or litigation to enforce any award entered therein, the parties agree to
reimburse the prevailing party's reasonable attorney's fees, court costs, and
all other expenses, whether or not taxable by the court as costs, in addition to
any other relief to which the prevailing party may be entitled. In the event of
any such claim or controversy, no action shall be entertained by said
arbitration if initiated more than one year subsequent to the date the cause(s)
of action actually accrued regardless of whether damages were otherwise as of
said time calculable.




 
16.
This Agreement sets forth the entire agreement between the parties with respect
to the subject matter hereof and no waiver, modification, change or amendment of
any of its provisions shall be valid unless in writing and signed by the party
against whom such claimed waiver, modification, change or amendment is sought to
be enforced.



C O N F I D E N T I A L
page 3 of 4

--------------------------------------------------------------------------------




If the foregoing accurately sets forth our understanding, please execute a copy
of this letter in the space provided below and return it to the EastGate to
indicate your agreement with the foregoing.


Agreed to:
 
Agreed To:
         
Benda Pharmaceutical, Inc.
EastGate Financial, Inc.
Room 16, Floor 25, Sunny New World Tower
Two Rector Street, 15th Floor
No. 231 Xin Hua Road, Jianghan District
New York, NY
Wuhan, Hu Bei, PRC, 430015
USA 10006 
       
By:
 
By:
                       
/s/ Yiqing Wan
 
/s/ John F. O’Dea
 
Yiqing Wan
John F. O’Dea
Chairman
Chairman


C O N F I D E N T I A L
page 4 of 4

--------------------------------------------------------------------------------


 